Citation Nr: 0106535	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  95-42 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

The propriety of the reduction of the 60 percent rating 
assigned for the veteran's service-connected intervertebral 
disc syndrome.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and her friend




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to June 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO.  

In July 1995, the RO proposed to reduce the 60 percent rating 
assigned for the service-connected intervertebral disc 
syndrome to 40 percent.  The September 1995 rating decision 
implemented the proposed reduction and set December 1, 1995 
as the effective date for the assignment of the 40 percent 
rating.  

The veteran testified at a personal hearings before a Hearing 
Officer at the RO in April 1996.  



REMAND

Initially, the Board notes that when intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, a 60 percent rating is 
warranted.  When intervertebral disc syndrome is severe, with 
recurring attacks, with intermittent relief, a 40 percent 
evaluation is assigned.  When intervertebral disc syndrome is 
moderate, with recurring attacks, a 20 percent evaluation is 
assigned.  When intervertebral disc syndrome is mild, a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (2000).  

Here, the veteran's service-connected intervertebral disc 
syndrome was rated as 60 percent disabling from February 
1993.  

By way of a September 1995 RO rating decision, the RO reduced 
the disability rating for the veteran's service-connected low 
back disorder from 60 percent to 40 percent, effective on 
December 1, 1995.  The reduction was based on medical 
records, including those from an October 1994 period of 
hospitalization.  

The veteran asserts that this reduction was in error, that 
there was not enough evidence present at the time of the 
reduction to warrant such action, and that, when all the 
evidence was reviewed it would be clear that her 
intervertebral disc syndrome involved a herniated disc as 
well as neurological and musculoskeletal symptomatology so 
severe as to warrant a 60 percent disability rating.  

The Board notes that the file contains objective medical 
findings consistent with pronounced intervertebral disc 
syndrome.  These include: absent reflexes at the ankles 
(muscle sensory reflex examination in a March 1993 
examination performed for VA); lower leg dorsiflexion absent, 
inversion absent, eversion 1+ (August 1994 VA examination 
report); apparent right foot drop noted on ambulation (August 
1994 VA examination report); decreased signal intensity of 
the L5-S1 intervertebral disc in T2 weighted examination 
suggestive of degenerative change and the presence of small 
broad-based posterior and central disc protrusion at L5-S1 
with no sign of significant mass effect over the thecal sac 
(January 1997 VA MRI); EMG showed nerve irritation (February 
1997 outpatient treatment record); and muscle spasms 
increasing in the lower back and buttocks (January 1998 
outpatient treatment record).  

Many of the above noted findings, however, are in direct 
conflict with other objective medical findings also on file.  
The conflicting findings include: good muscle bulk and normal 
reflexes in the lower extremities, with the exception of a 
slightly decreased left ankle jerk (October 1994 
hospitalization summary); normal EMG nerve conduction study 
with the exception of a slight prolongation of the H reflex 
on the right (October 1994 VA hospitalization summary); no 
spasm (February 1996 VA outpatient treatment record) and  EMG 
essentially normal (November 1998 VA outpatient treatment 
record).  

Since the conflicting evidence of record does not clearly 
identify the objective symptomatology caused by the veteran's 
service-connected low back disorder, the Board lacks the 
medical evidence required to determine whether the September 
1995 reduction was in order.  As such, the case must be 
remanded for additional development.  

On Remand, the veteran should be given a new VA examination 
during which time the examiner should provide the tests 
necessary to determine the nature and severity of the 
veteran's service-connected low back disorder.  The examiner 
should review the record and rectify conflicting findings, 
especially any which would identify pronounced or severe 
intervertebral disc syndrome.  

Moreover, the Board notes that relevant clinical evidence may 
be available which has not been associated with the claims 
file.  Accordingly, the RO should aid the veteran in 
obtaining any records of ongoing treatment for review.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board points out that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
her submit any additional medical 
evidence, additional information, or 
further argument to support her claim 
regarding the propriety of the September 
1995 reduction.  The veteran should also 
be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated her for 
this condition since 1994.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of her service-connected low 
back disorder.  All indicated tests, 
including x-ray studies, an MRI, and 
EMG/nerve conduction studies must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected low back disorder.  
Furthermore, the examiner should rectify 
current findings regarding the veteran's 
symptoms with any conflicting findings on 
prior medical evaluations.  Additionally, 
examining physician should evaluate and 
report on the veteran's service-connected 
low back disorder in terms of the 
diagnostic criteria of Diagnostic Code 
5293. 

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  Then, if any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




